UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1705


JOHN SUNIL DOMMATI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 6, 2018                                Decided: September 14, 2018


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Sunil Dommati, Petitioner Pro Se. Rebecca Hoffberg Phillips, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Sunil Dommati, a native and citizen of India, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.        We have thoroughly reviewed the record,

including the various documentary exhibits and the transcript of Dommati’s merits

hearing. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).

       Accordingly, while we grant Dommati’s motion for leave to proceed in forma

pauperis, we deny the petition for review for the reasons stated by the Board. See In re

Dommati (B.I.A. June 7, 2018).       We deny as moot Dommati’s motions to appoint

counsel, to supplement the record with reports, and for a stay of removal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2